Exhibit 99.1 PRESS RELEASE Selectica Announces Financial Results for the First Quarter of Fiscal 2014 SAN MATEO, Calif., August 8, 2013 — Selectica, Inc. (NASDAQ: SLTC), provider of software that accelerates sales cycles and streamlines contract processes , today announced financial results for its fiscal first quarter ended June 30, 2013. Selectica Chairman Michael Brodsky said, “Our first quarter was overall weaker than anticipated. However, I remain fully confident in our potential to continue to grow our top-tier client base and seize the opportunity to supply best-in-class CPQ and contract management solutions to a growing, global market.” “We’re pleased to have completed a capital raise earlier in the quarter resulting in net proceeds of approximately $5.2 million through the sale of stock and warrants,” said Todd Spartz, Selectica Chief Financial Officer. “We did, however, recognize increased bad debt, resulting in a quarter-over-quarter increase of $415,000 within general administrative expense.” Financial highlights Selectica delivered the following financial results for the first quarter of fiscal 2014: ● Recurring revenue: Selectica grew recurring revenue from $2.6 million in Q1 FY 2013 to $3.2 million in Q1 FY2014, a year-over-year increase of 20%. ● Billings: Billings for Q1 FY2014 were $3.3 million, compared to $4.1 million in Q1 FY2013, a 21% decrease year-over-year. Billings were $6.7 million in Q4 FY2013. The company defines billings, a non-GAAP financial measure, as revenue recognized during the period plus the change in deferred revenue from the beginning to the end of the period. Please refer to the financial tables below for a reconciliation of this non-GAAP measure to GAAP. ● Deferred revenue: As of Q1 FY2014, the company had deferred revenue of $6.8 million, a 2% year-over-year increase from Q1 FY2013, when deferred revenue was $6.7 million. As of Q4 FY2013, deferred revenue was $7.9 million. PRESS RELEASE Business highlights Business highlights from Q1 FY2014 include: ● Equity financing to fuel SaaS revenue growth: In May, Selectica secured equity financing to be delivered over the course of two quarters and to be used to fuel additional sales presence both in North America and EMEA. The total value of the raise was $6.4 million with the first installment being $5.7 million (net $5.2 million). ● Summer release featuring major CPQ enhancements: Selectica’s summer release, announced in June, introduced a series of significant enhancements to its core configure price quote solution, including a comprehensive analytics dashboard, workflows that can be configured according to user needs, and an out-of-the-box integration with Selectica Contract Lifecycle Management for a seamless path from configuration, pricing, and quoting through to contract management. ● Launch of Selectica CPQ for NetSuite: At NetSuite’s annual user conference, SuiteWorld 2013, Selectica launched its Selectica CPQ for NetSuite offering, giving NetSuite users the opportunity to expand the value of their investment, and configure, price, and quote accurate deals from their NetSuite environment. ● Selectica CLM 6.0 release: Selectica announced the release of Selectica Contract Lifecycle Management (CLM) 6.0 which features an integration with DocuSign, improved contract approvals visibility, and a revamped composer UI to simplify approvals rule modeling. ● Growing presence in EMEA: Selectica expanded its global operations into EMEA territory, adding two sales representatives local to the area dedicated to nurturing overseas pipeline. Additional results Total revenues for Q1 FY2014 were $4.4 million, compared to $4.2 million for Q1 FY2013, a year-over-year increase of 5
